Citation Nr: 0309980	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  91-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter is before the Board of Veterans' Appeals on an 
appeal from a February 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for service connection 
for a nervous condition, to include post-traumatic stress 
disorder (PTSD).  The veteran appealed, and in November 1992 
the Board denied the claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
November 1993, the Court vacated and remanded the claim for 
additional development.  In April 1994, Board remanded the 
claim for additional development, and in September 1995 the 
RO again denied the claim.  The Board remanded the claim for 
additional development in March 1997, March 1999 and January 
2001.

The veteran's claim has been transferred to the RO in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran does not have an acquired psychiatric 
disorder as a result of his service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2002).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service, was not 
proximately due to or the result of a service-connected 
disability, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  Here, in a letter 
from the veteran's representative, dated in November 2002, 
the representative argued that VA had failed to notify the 
veteran of the evidence required to support his claim.  The 
Board finds that this argument is without merit.  The 
appellant was notified in the RO's February 1991 rating 
decision that the evidence did not show that the criteria for 
service connection for "a nervous condition, to include 
PTSD" had been met.  That is the key issue in this case, and 
the rating decision, the May 1991 statement of the case 
(SOC), and the supplemental statements of the case (SSOC's), 
dated in July 2000 and December 2002, informed the appellant 
of the evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records and 
records from the Social Security Administration.  The veteran 
has been afforded a VA examination, and two etiological 
opinions from independent medical experts have been obtained.  
See 38 C.F.R. § 20.901(d) (2002).  As previously stated, the 
veteran was informed of the evidence needed to support his 
claim in the RO's rating decision, the SOC and the SSOC's.  
In addition, in a letter, dated in August 2001, he was 
informed of the VCAA.  He was told that, provided certain 
criteria were met, VA would make reasonable efforts to obtain 
relevant records, including medical records, employment 
records, or records from other Federal agencies.  He was 
notified that it was ultimately his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107 (b) (2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  He was 
given 60 days to respond.  Although a reply responsive to 
this letter was not received within that time, additional 
argument and evidence was subsequently received.  Given the 
foregoing, there is no issue as to whether VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim. 

In reaching this decision, the Board notes that in a letter, 
received in February 2003, the veteran's representative 
submitted additional argument that included a verbatim 
recitation of 38 U.S.C.A. §§ 5103 and 5103A.  The veteran's 
representative requested that the veteran's files be 
"immediately transferred" to the Board for review.  The 
representative argued that the Board must either grant the 
claim or remand it to the RO for additional development 
because the RO had failed to fully develop the claim.  
Specifically, the representative argued that VA failed to 
comply with its duty to notify the appellant of his duties to 
obtain evidence.  It was argued that, "Rating Decisions, 
SOC's and SSOC's are determinations made by the RO which 
cannot be in compliance with the provisions of the VCAA, 
which requires a pre-adjudication notice, not a post-
adjudication notice."  Citing Quartuccio; Charles v. 
Principi, 16 Vet. App. 370 (2002).

As an initial matter, while the Board does not agree with 
many of the representative's interpretations of the law 
contained in his November 2003 letter, in the Board's opinion 
this letter clearly shows that he has been notified of the 
VCAA and that he is familiar with its provisions.  The Board 
further points out that, pursuant to 38 U.S.C.A. § 7104(a), 
all questions of law or fact that affect the provision of 
benefits by the Secretary to veterans or their dependents or 
survivors shall be subject to one review on appeal to the 
Secretary.  The authority to make final decisions on behalf 
of the Secretary on such appeals is assigned to the Board.  
See 38 U.S.C.A. §§ 511(a) and 7104(a); 38 C.F.R. § 20.101.  
Once a claim has been appealed to the Board, the Board has 
jurisdiction to resolve all "questions of law or fact" that 
affect the claim.  Accordingly, the Board has the statutory 
authority to address the procedural question of whether there 
has been VCAA compliance in this case.  See also 67 Fed. Reg. 
3,099, 3,102 (Jan. 23, 2002) (rejecting the argument that the 
Board has no jurisdiction to implement the VCAA).  That 
question is merely a "subissue" of the claim on appeal to 
the Board.  Cf. VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
("Although statutes and regulations establish the Board of 
Veterans' Appeals as an appellate body, nonetheless, when an 
appeal is certified to the Board, the Board is required to 
conduct a de novo review of the agency of original 
jurisdiction's benefit decision.  Hence, the Board may 
consider arguments, subissues, statutes, regulations, or 
Court of Veterans Appeals analyses which have not been 
considered by the agency of original jurisdiction, if the 
claimant will not be prejudiced by its actions.").  

The provisions of 38 U.S.C.A. § 501 authorize the 
Secretary to prescribe regulations necessary or 
appropriate to carry out the laws administered by VA.  
The Secretary has the discretionary power to "assign 
functions and duties, and delegate, or authorize 
successive re-delegation of, authority to act and render 
decisions, with respect to all laws administered by the 
Department, to such officers and employees as the 
Secretary may find necessary."  38 U.S.C.A. § 512(a).  
Accordingly, in effectuating the means by which appeals 
are to be reviewed by the Board under 38 U.S.C.A. 
§ 7104(a), the Secretary promulgated 38 C.F.R. § 19.9, 
the pertinent part of which reads as follows:  

If further evidence, clarification of the 
evidence, correction of a procedural 
defect, or any other action is essential 
for a proper appellate decision, a Board 
Member or panel of Members may ... (2) 
Direct Board personnel to undertake the 
action essential for a proper appellate 
decision.  38 C.F.R. § 19.9(a)(2).  This 
regulation simply fills the gaps left in 
the statute as to the mechanics for 
making final decisions on appeals and is 
a proper exercise of VA's rulemaking 
authority.  Cf. Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002).  Accordingly, 
the Board may take action to satisfy the 
notice requirements of section 5103(a).  

With regard to the argument that 38 U.S.C.A. § 5103(a) 
provides a right to the claimant to receive VCAA 
notification and compliance prior to initial 
adjudication of the claim, the VCAA merely indicates 
that the Secretary shall satisfy the duties to assist 
and inform the claimant.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished-no matter at 
what point in the adjudication process-all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

Furthermore, if the VCAA notice may only be provided 
prior to the initial adjudication of a claim, as argued 
by the appellant, VA would have no way of correcting a 
prior failure to provide any notice or adequate notice.  
This would not be a reasonable construction of section 
5103(a).  In addition, this argument completely fails to 
take into consideration that many cases were already at 
various stages of the VA adjudication and appeals 
process when the VCAA was enacted.  As a consequence, VA 
had to re-work these previously adjudicated cases to 
address the new VCAA requirements.  If the new section 
5103(a) notice was required, without exception, to only 
be given prior to the initial adjudication of a claim, 
this would mean that Congress intended all decisions 
issued by VA and still in their appeal period to have 
been vacated by the enactment of the VCAA.  Congress, 
however, did not specifically provide for this in the 
statute, and no such intent can be inferred from the 
statutory language or from the legislative history of 
the VCAA.  

Appellant also argues that the VCAA letter provided was 
not in accordance with the provisions of the law.  
Appellant essentially argues that 38 U.S.C.A. § 5103(b) 
requires the claimant be given one year to submit 
additional information or evidence, and that any 
adjudication of the claim prior to expiration of one 
year violates the VCAA.  The Board disagrees.  The plain 
meaning of 38 U.S.C.A. § 5103(b) is that benefits will 
not be paid on the claim at issue unless the evidence is 
received within one year.  This is merely an effective 
date provision.  Nothing in the VCAA states when VA can, 
or, for that matter, cannot, adjudicate a pending claim.  
Since the response period issue was not specifically 
addressed in the statute, VA's implementing regulation 
states that the claimant will be given 30 days to 
respond to the request for information or evidence, and, 
if no response is received, VA may proceed to adjudicate 
the claim.  38 C.F.R. § 3.159(b)(1).  In this case, the 
veteran was given 60 days.  Likewise, in promulgating 
this regulation VA expressly addressed and rejected the 
argument that VA is prohibited from adjudicating a claim 
prior to the expiration of the section 5103(b) one-year 
period, as such argument "is unreasonable and would 
clearly contravene the intent of the VCAA".  See 66 
Fed. Reg. 45,620, 45,623-24 (August 29, 2001).  

The VCAA letter provided by the Board in this case 
properly notified the appellant that if the requested 
information or evidence was received within one year, 
the claim would be readjudicated.  All that is required 
from the claimant within the 60-day period provided in 
the August 2001 letter is a response in order to have VA 
delay further action on the claim to give the claimant 
time to procure and submit the requested information and 
evidence.  Such a response could merely request VA to 
wait beyond the 60-day period while the claimant 
attempts to gather evidence.  Id. at 45,623.  

Lastly, the VCAA duty to notify obligation does not 
contemplate a "pre-adjudication" of a claim by either 
an AOJ or the Board.  Rather, it is a notice, and not an 
adjudication, that generally comes very early in the 
process after a complete or substantially complete 
application for benefits has been received, and 
addresses what information and evidence "not previously 
provided to the Secretary ... is necessary to substantiate 
the claim."  38 U.S.C. § 5103(a); see also 38 C.F.R. § 
3.159(b)(1).  Depending on the information contained in 
the notice, and any response provided by the appellant 
to that notice, the Department may then have a "duty to 
assist" in obtaining identified information and 
evidence.  Once the duty to assist has been satisfied, 
the claim is then adjudicated or decided by VA.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving psychiatric symptoms.  His 
separation examination report, dated in October 1945, shows 
that his psychiatric and neurological conditions were 
clinically evaluated as normal.  

The record includes reports from the Social Security 
Administration, and VA and non-VA medical reports.  The 
claims files also include a large number of records and 
transcripts from state criminal and civil court proceedings, 
and state workers' compensation documents, which the veteran 
has submitted in support of his claim.  Overall, the evidence 
shows that the veteran's non-medical history may be 
summarized as follows: After separation from service, the 
veteran studied hairdressing and cosmetology.  He worked in 
this capacity until 1965, at which time he took a position 
with a state school as a teacher of cosmetology.  He was 
discharged from this position in  June 1967, and worked as a 
teacher's aide until 1969.  In March 1970, he shot and killed 
his former supervisor from his teaching job.  He was 
convicted of manslaughter in 1971, and he entered the state 
prison system.  In 1973, a state appellate court reversed his 
conviction, and found that he was not guilty by reason of 
insanity.  He entered the state hospital system and was 
discharged in 1980.  

The claims files contain a great deal of VA and non-VA 
medical records.  VA outpatient treatment reports, dated 
between 1958 and 2002, show treatment for psychiatric 
symptoms beginning in April 1967, and diagnoses of 
psychiatric conditions that included schizophrenia, 
depression and anxiety beginning in 1968.  Private medical 
treatment reports, reflecting treatment between 1954 and 
1990, indicates that the veteran was first treated for 
psychiatric symptoms in 1967.  See report of George M. Henry, 
M.D., dated in October 1967.   Overall, the diagnoses 
primarily involved schizophrenia, although there are also 
diagnoses of paranoid delusional disorders and personality 
disorders.  

In November 1996, the Board sought the opinion of an 
independent medical expert (IME). In December 1996, an 
opinion was received from John R. Hubbard, Ph.D., M.D., an 
associate professor of psychiatry at the Vanderbilt School of 
Medicine.  The text of the opinion is as follows:

PURPOSE:

An independent medical opinion has been 
requested by the Department of Veterans 
Affairs concerning a claim for 
entitlement to "service connection" for a 
psychiatric disorder to include 
posttraumatic disorder for claim C 
[redacted].  Specifically, it is 
requested to answer the following 
question: Is it at least as likely as not 
that the veterans currently diagnosed 
paranoid delusional disorder arose as a 
result of his World War II experience?



BACKGROUND SUMMARY:

The patient was reportedly in the Army 
October 1942 to October 1945 and served 
in World War II.  He was not wounded in 
action to my knowledge, although he may 
have had a back injury in the service.  
After an honorable discharge, he attended 
beautician school and obtained a New York 
State license to practice in that field. 
For about 15 to 20 years he apparently 
was able to work (as a hair dresser and 
teacher) and even owned his own business 
as a hairdresser.  He also participated 
in extension courses and obtained a 
license to teach cosmetology.  He married 
in 1948 and had four children.  The 
subject apparently had significant 
marital problems many years later.  His 
wife described him as being "very 
jealous, possessive and domineering."  In 
1966 he was asked to resign as an 
instructor at the Rochester School System 
for personality conflicts and inability 
to satisfactorily relate to co-workers.  
He was described as domineering and 
lacking in judgment.  The patient 
considered this an injustice.  The 
patient reportedly felt persecuted and 
convinced that the supervisor of the 
school system had labeled him as a 
"homosexual".

Psychiatric abnormalities were first 
noted in the late 1950's and early 1960's 
to my knowledge.  At that time he 
reportedly had significant job stress and 
was described as an "emotionally unstable 
personality".  He described some symptoms 
of posttraumatic stress disorder which 
surfaced in the 1960's.  He had treatment 
in 1966 and received a diagnosis of 
paranoid delusional disorder.  He was 
described as being suspicious and 
guarded.  However, a summary in 6/17/69 
indicated there was little overt 
pathology.

In an evaluation of 8/69 he was described 
as unusually close to his mother and that 
he talked about "his mother's breasts 
which fed him well".  Other sexual issues 
of concern included a poor sexual 
interaction during his marriage.  Reports 
also mention that he was boisterous and 
authoritative with low self-esteem.  A 
note 11/70 indicates agitation and 
paranoid ideations.  In May 1970, the 
veteran was indicted for manslaughter 
after having shot his supervisor.  The 
patient reported that he thought the 
supervisor had a German Lugar.  He was 
given a diagnosis of paranoid 
schizophrenia.  A 1971 evaluation 
indicated circumstantial and tangential 
thinking with paranoid ideation regarding 
the manslaughter charges and limited 
insight.  He was found to be incompetent 
to stand trial and was committed to 
Manhattan State Hospital in 1970 and 
later to Dannemora State Hospital.  An 
appeal in 1973 was denied.  However, in 
July, 1974, the veteran was found not 
guilty by reason of insanity.  In 1976, a 
diagnosis of schizophrenia reaction, 
paranoid type, is noted.  At that time 
the patient was very suspicious of 
doctors, lawyers and other people, and 
his mood varied from open hostility to 
depression.  At times he had frequent 
grievances against nurses.  In 1973 he 
apparently had the delusion of an 
individual being in the German Gestapo.

The patient has been treated with anti-
psychotic medications such as 
chlorpromazine and trifluoperazine.  An 
admission 8/74 also indicated the 
diagnosis of paranoid schizophrenia.  At 
times, he was reportedly angry with his 
sister who suggested that he did not 
really wish to be a hairdresser but 
actually wanted to be a priest or a 
missionary.  He was described as always 
being a "loner".  Disability claims and 
appeals have been turned down.  In a 
letter dated November 5, 1988, the 
patient reports reliving his war years 
and stated, "he was unemployable because 
Germany had labeled him "undesirable-- 
homosexual".

Reports dating between 1972 and 1976 
indicate various diagnoses, including 
paranoid psychosis, schizophrenia 
paranoid type, involutional psychosis, 
and paranoia.  A previous examiner felt 
that symptoms of PTSD may be present, but 
that the primary source of distress was 
an overwhelming obsessive paranoid 
preoccupation.  An examination by Dr. 
Falcon found that the patient was very 
cooperative, personal appearance was 
neglected, speech was coherent and 
relevant. His mood was depressed, his 
affect was restricted and angry at times, 
and thought processes were tangential.  
He had no hallucinations, and he had a 
significant paranoid system centering 
around Nazi Germany.  He concluded that 
posttraumatic stress disorder should be 
included in the "differential diagnosis" 
of the patient.  He felt that 
schizophrenia was not appropriate as he 
has not had auditory hallucinations, 
significant bizarre behavior and other 
important symptoms.  Some of these 
symptoms of PTSD were insomnia, intrusive 
memories, and possible survival guilt.  
He states, however, that the symptoms 
have not been the main cause of his 
emotional distress or inability to 
function, but rather the result of an 
overwhelming obsessive paranoid 
preoccupation.  Diagnosis of paranoid 
delusional disorder was given.

In 1988 the Board of Veterans Appeals 
denied a claim for PTSD.  As a result, 
his claim was reopened in 1990.  In 1991, 
the appeal was denied due to no new 
substantive material.  A note of 9/26/95 
from the VA Regional Office in Buffalo, 
New York, indicates complaints of 
depression and emotional problems.  He 
also was frustrated over legal issues and 
the Gulf War.  A letter is noted from the 
applicant of October 14, 1995, in which 
he disagrees with a September 26, 1995 
Court Reasons and Basis in which service- 
connected PTSD was denied.  A VA 
diagnosis of paranoid delusional disorder 
was given in July 1995.  Paranoid 
delusions included content referring to 
Nazi Germany.  This examiner concluded 
that the veteran's military service in 
World War II severely affected his mental 
stability.

ASSESSMENT:

In the medical record provided no 
substantial new and material evidence to 
support a reopening of the claim for 
posttraumatic stress disorder.  The 
patient has received numerous diagnoses 
during his VA evaluations which include 
PTSD as a possible differential diagnosis 
along with many other diagnoses.  I 
consider a diagnosis of paranoid 
schizophrenia to be unlikely.  He has not 
had significant thought disorganization, 
hallucinations, grossly disorganized or 
catatonic behavior and only intermittent 
negative symptoms.  In addition, that 
illness usually strikes early in 
adulthood, whereas this client's first 
interaction with significant psychiatric 
treatment was nearly 20 years after 
service in World War II.  At various 
times, the patient has had mood 
disturbances with signs of possible 
hypomania and other times depressive 
symptoms, consistent with possible 
bipolar disorder or schizoaffective 
disorder.  Character pathology is 
suggested in references to low self- 
esteem, possessiveness, authoritative 
behavior, emotional instability, non-
judgmental and poor interpersonal 
relationships.  His arousal, anxiety and 
avoidance states are consistent with 
posttraumatic stress disorder as well as 
other syndromes.  He has claimed re-
experiencing World War II experiences in 
dreams and recollections.  However, there 
was not significant documentation in his 
chart clearly supporting the diagnosis of 
PTSD as compared to other diagnoses.  
Rather, the client appears to primarily 
suffer from a thought disorder which may 
be best described as delusion disorder of 
a persecutory type and has obsess ional 
features.  Delusional disorders occur 
more often in middle adulthood consistent 
with this patients' profile.  Patient's 
with delusional disorders are often 
socially isolated and have achievement 
less than expected as is found in this 
person.  This diagnosis is also 
consistent with hypersensitive 
individuals and not infrequently involve 
issues of homosexuality (as in this 
case).  Frequently, patients will expect 
poor treatment and have considerable 
distrust and suspicion as indicated in 
his charts.  Upon becoming frustrated, 
they may seek answers which can 
crystallize into a more vivid 
delusion(s).

The cause(s) of delusional disorders is 
essentially unknown.  They may arise from 
biological or genetic factors and/or 
abnormal responses to stressful stimuli.  
In this case delusions were not evident 
until many years after Army service and 
after other many stressful events in his 
life.  His feelings of persecution may in 
fact contribute to the repeated requests 
for reevaluation of disability for PTSD 
nearly fifty years after service in the 
Army.  Patients with thought disorders 
frequently focus on actual events that 
have occurred in their life.  Thus, the 
content of World War II at times would 
not convincingly confirm a diagnosis of 
PTSD in light of the other information.  
Paranoia was also suggested in 
association to jealousy in his marriage, 
feelings of injustice by his bosses, 
believing others thought he was a 
"homosexual," and attitudes towards many 
different professional groups.

Unfortunately, there are no definite 
objective tests for either thought 
disorders or PTSD.  Diagnoses are 
therefore based on clinical pictures.  It 
is my opinion, that it is more likely 
that the patient suffers from a primary 
delusional disorder than PTSD, and there 
is not sufficient reason to believe that 
it is more likely than not to be a result 
of World War II experiences.

Because the December 1996 IME opinion used the incorrect 
legal standard in formulating the specialist's final 
conclusion, in June 1998 the Board requested another IME 
opinion, from a psychiatric expert at St. Louis University.  
The Board specifically requested that the IME provide an 
answer to the following question:

Is it at least as likely as not that the 
veteran's currently diagnosed paranoid 
delusional disorder arose as a result of 
his World War II experiences?

In August 1998, the IME's response was received.  The text of 
the opinion, written by Michael J. Quinn, M.D., is as 
follows:

Background

(The information is abstracted in the 
order found in the records provided.)

[The veteran] was born 7/[redacted]/23 
and served in the Army 10/42 - 10/45.  
After an honorable discharge, he married, 
had four children, and pursued 
cosmetology training.  He evidently 
worked directly in the field and also 
taught cosmetology in the public school 
system.

The first contact with the mental health 
system evidently is in the mid-60's, with 
[the veteran] telling a hearing on 
2/17/77 that after "that period of time 
[when] I was successful as a family man, 
as a shopowner", he saw a Dr. Peter B. 
Riley at the VA in 1967.  Dr. Riley notes 
that [the veteran] is "tense, anxious, 
emotional, and angry", "under stress 
(being forced to resign his teaching job, 
because of [unclear word] personal 
difficulties with management - having a 
difficult time in coping with the 
stress".  Diagnosis is "emotionally 
disturbed personality".

A letter from [redacted] on 5/1/84 
provides the first extensive information 
about two other psychiatric evaluations 
in 1967: one by a Dr. Joseph Marion at 
the Catholic Family Center, with a 
diagnosis of a "reactive depressive, with 
a character disorder of paranoia"; the 
second by a Dr. George M. Henry at Strong 
Memorial Hospital with a finding of 
"paranoid psychosis."  The letter notes 
Dr. Henry initially wrote that the 
"psychotic reaction was stated to be 
limited to the claimant's thoughts and 
concerns over Mr. [redacted]" but that 
several months later "Dr. Henry referred 
to the involvement of the claimant's 
problems with his wife."

(The summary of the Dr. Henry's initial 
evaluation 10/23/67 appears among papers 
from the 1990's: noted is that [the 
veteran] appears "quite anxious at times 
and also depressed.  His manner of 
relating is one of hostility and 
evasiveness....  He tries to control the 
interview to avoid answering questions 
related to material he brings up, and to 
place all the blame for what has happened 
to him, on the one man, his principal.  
He is quite suspicious of my desire to 
talk with other people who have known him 
and who could give me further data about 
his situation...  He was circumstantial 
and rambling, quite evasive, though at no 
times frankly dissociated. ... He denied 
... ideas of reference or influence, 
feelings of persecution, save towards Mr. 
[redacted], delusions, or 
hallucinations."

Also noted is that the veteran "'went off 
the deep end', by which he means he 
became depressed, guilty, and self-
accusatory" for not talking his sister 
out of some brain surgery he felt she did 
not need and during which she died.  Dr. 
Henry notes that Dr. Marion, who 
evidently referred [the veteran] to the 
clinic where Dr. Henry works, was worried 
about [his] homicidal thoughts related to 
Mr. [redacted], writing: "'This man is 
capable of hurting, or even killing, this 
principal, Mr. [redacted].'"  Dr. Henry 
notes that [the veteran] "does wonder at 
times if he may be forced by his 
frustration to take physical action 
against Mr. [redacted]."  Explicit in the 
notes is that although [he] has some 
sleep disturbance, "he denies disturbing 
dreams."  Although [the veteran] denies 
others symptoms of depression, Dr. Henry 
concludes that "There is a significant 
component of depression" before 
concluding with the diagnosis of 
"paranoid psychosis.")

(Also found in the 1990's records is an 
interim note from Dr. Henry from 9/6/68 
which describes [the veteran's] 
continuing difficulties, emphasizing his 
problems with his marital relationship 
and with depression.  Problems with Mr. 
[redacted] continue: "he is convinced 
that Mr. [redacted] 'has it in for him.'"  
There is no mention of service or war 
related symptoms.)

The first notes I find of psychiatry 
treatment is a voluntary psychiatric 
hospitalization at the VA Hospital, 
Canandaigua, N.Y., 6/17/68 - 7/31/68 
sometime after leaving the school system.  
A 7/8/68 report notes that on admission 
he told "a rather peculiar and 
circumstantial, as well as vague story 
regarding significant difficulties with 
his employer" to the point that he 
resigned, though he "continues probable 
legal litigation in regard to obtaining 
the job once again."

Information from [the veteran's] wife 
"indicates a long standing personality of 
authoritarianism, a highly rigid approach 
to almost any circumstances, with 
description by the wife that he is 
'strong, overwhelming, overpowering, 
domineering, blunt, tactless and 
sensitive.'"  The hospital summary notes 
"various conflicts throughout the 
marriage with the wife consulting a 
marriage counselor at the Catholic Family 
Service in 1966."

The summary also notes that while in the 
hospital, "the patient has been 
agreeable, cooperative, friendly, active, 
showing very little overt or blatant 
pathology.  One had the feeling that he 
was manipulative and attempting to behave 
in the most proper manner in order to 
convince the hospital as well as everyone 
else that there is nothing wrong with 
him..."  His diagnosis was "schizophrenic 
reaction, paranoid type . . . in at least 
partial remission at this time."  He was 
treated with chlorpromazine and 
trifluoperazine at the time of discharge.

The next contact with the mental health 
system seems to have been 8/5/69 at the 
Mental Hygiene Clinic of the Rochester, 
N.Y., VA Hospital.  The examiner notes 
that [the veteran] is "a 46-year old, 
well dressed, well mannered, stylishly 
graying hairdresser" who "seems to be 
relevant, logical, and presents his case 
in a satisfactory manner."  The patient 
tells of being unable to find work as a 
teacher "because he is 'discriminated 
against by the State School Authorities'" 
who "believe that he is a potential 
trouble maker and possibly a 'sex 
deviate.'"  Information from the 
patient's wife notes that he is 
"authoritative and boisterous one day and 
cries on the next, complaining that he is 
not a man and nobody respects him.  He 
accuses his wife of infidelity, initiates 
a procedure of divorce and reverses 
himself the same day, claiming that he 
only wanted to test his wife." [the 
veteran] was assessed as "schizophrenia, 
paranoiac reaction, with no likelihood of 
gainful employment."

The next contact with the mental health 
system seems to be with the New York 
State Department of Mental Hygiene, date 
of admission 5/4/70, after being 
transferred from the Monroe County Jail 
where he was sent after an indictment for 
manslaughter.  A summary dated 6/11/70 
provides further information on [the 
veteran's] history.  [He] reports that he 
was "forced to resign [his teaching job] 
and he was warned that he will never 
receive a teaching job in any school.  He 
said that he had been suspected or 
branded a homosexual...  In regard to his 
charges he showed reluctance to discuss 
the subject; said he was 'crucified' or 
just 'caught in a web of circumstances."  
His family history includes two uncles 
who committed suicide.  A brother and the 
brother's daughter had "nervous 
breakdowns." Particularly noted is an 
absence of any significant substance use, 
and an absence of hallucinations.  He is 
diagnosed as "schizophrenia, paranoid 
type."  "His psychosis is characterized 
by ideas of reference; persecutory ideas 
concerning his school supervisor who he 
eventually shot and killed."  Evidently 
he received "no psychoactive drugs.

(Also among some 1990's papers is a 
Report on Individual with Mental 
Impairment dated 3/10/72 from Dannemora 
State Hospital.  This report notes that 
on admission 12/24/71 [the veteran] "was 
still quite paranoid in his ideation, 
demonstrating some limited insight but 
obviously still convinced about the 
harassment that this man was carrying on 
against him.  It appears that his whole 
history is illogical although there is 
some minor basis in reality to which he 
elaborated way out of contact [sic] into 
a very fixed delusional system.  
Diagnostic impression is Paranoia 297.0." 
Examination finds that "He speaks 
coherently, emotionally labile, 
delusional, especially on persecutory 
delusions."  During his hospital stay, 
[the veteran] "impresses as being 
intelligent but aloof.  He has a good 
relation with staff members, but he is 
quite superior to other patients.  He is 
cooperative and friendly.")

The next summary noted is from the 
Rochester State Hospital on 8/1/74.  On 
admission [the veteran] is noted to be "a 
51 year old well dressed, very 
articulate, spontaneous and politely 
argumentative, intelligent man who 
understands the precise nature of his 
commitment and his rights.  Affect is 
very mildly elated.  There is some 
pressure of speech."

The summary is continued 1/5/76 and notes 
that during his hospital stay, [the 
veteran] "has been manipulative in his 
behavior, hostile and angry at times.  
Has refused his medication, psychotherapy 
and O.T. activities."  Notes from 5/24/76 
report "Mentally, also he has shown 
little change: his mood varies from open 
hostility to depression or philosophical 
acceptance of the situation.  His mental 
trend reveals paranoid trends.  His 
conclusions appear to follow his own 
private rules and twisted logic.  He is 
suspicious of doctors, lawyers and other 
people he has met through work or court 
proceedings.  His thoughts are not easily 
displaced by other topics, his 
conversation returning to the grievances 
he nurses."

A M.K. Pisetzner, M.D., notes in 12/21/78 
that [the veteran] "suffers from a severe 
psychiatric problem as evidenced by long-
standing problems in dealing with 
authority, intermittent paranoid 
ideation, withdrawal, isolation and 
history of prolonged hospitalizations" 
without note of further symptoms or 
treatment.  A later note of 1/22/80 notes 
that Dr. Pisetzner has been seeing [the 
veteran] weekly or biweekly for two years 
for "intensive psychotherapy, some of 
which is uncovering in nature" which 
found "that the seeds of [his] paranoid 
illness date back to the time he was on 
active duty in the military."

A psychological evaluation 6/14/78 finds 
[the veteran] "an expansive, outgoing, 
loud and continually talking client with 
little insight into his impact on 
others."  The report notes "He 
spontaneously spoke of his shooting a 
supervisor to death eight years ago and 
reported that the killing was 
premeditated and that he would do it 
again because 'the s.o.b. deserved' it."

Medical progress notes from 1/23/91- 
8/30/94 mention emotional problems but 
the problems noted are such as "heavily 
involved in compensation battle with 
government" (5/17/93) and "voiced several 
frustrations with legal issues in his 
life" and "seems to have many personal 
legal frustrations which he says prevents 
him from losing the weight" (3/30/92).

A report from Juan R. Falcon, M.D., dated 
7/10/95 reports on an examination of [the 
veteran] done that summer.  Dr. Falcon 
notes "some symptoms of post-traumatic 
stress disorder such as insomnia, 
intrusive memories and possibly survival 
guilt."  Dr. Falcon then goes on: 
"However, these symptoms have not been 
the main cause of his emotional distress 
or inability to function socially and 
vocationally.  His main distress as I can 
see is the result of his overwhelming 
obsessive paranoid preoccupation that 
brought him under psychiatric treatment 
in 1966."  He concludes with a diagnosis 
of "Paranoid Delusional Disorder" and 
adds "In view of the Nazi German content 
of his delusions and the severity and 
fixation of these delusions, I conclude 
that definitely his overall military 
experience in World War II severely 
affected his mental stability."

Testimony of Dr. William Libertson, Dr. 
Melvin K. Pisetzner, and Dr. Joseph 
Marion is available in a hearing before 
the workers' compensation board 12/6/83. 
Dr. Libertson testifies that he wrote a 
letter with the opinion that [the 
veteran's] "military service was a factor 
in the onset of his schizophrenia" 
"primarily because I could not rule it 
out."

Dr. Pisetzner testifies that [the 
veteran] "even though he had not had 
major psychiatric difficulties for a 
number of years dating back to his 
military experience in World War II, had 
been an irritable suspicious difficult 
man to get along with who did, it seemed 
he had a history of some thinking 
disorder".  Dr. Pisetzner states "I 
continue to believe that [the veteran's] 
illness began in the military, was 
acquiescent for a period of time, but 
then at that time stresses of wife at 
home and school experience became 
florid."  However Dr. Pisetzner never 
states what causes him to conclude that 
[his] illness began in the military.

Dr. Marion testifies that from his 
interaction with [the veteran] that he 
felt [his] mental disorders were a 
"reactive depression associated with 
underlying character disorder ... a 
paranoid personality."  Later Dr. Marion 
alludes to "the past military history" as 
perhaps being part of the stew that 
resulted in [the veteran's] eventual 
mental disability, but he does not say 
how it contributed.

Assessment

In the letter accompanying [the 
veteran's] file, two opinions are 
requested.  First is an opinion 
concerning the issue of whether new and 
material evidence has been submitted to 
reopen a claim.  This question seems 
rather vague (e.g. new compared to what?) 
so I cannot give an exact opinion on this 
matter.  I can say that information in 
the record noted to be from the 1990's 
does not significantly affect my 
assessment of [his] condition or its 
likely cause.

Second is requested my opinion on the 
question:

Is it at least as likely as not that the 
veteran's currently diagnosed paranoid 
delusional disorder arose as a result of 
his World War II experiences?

Also it is mentioned that a discussion of 
the facts and the medical principles 
involved can be of assistance to the 
board.

Psychiatric conditions, as are all 
medical conditions, are thought to arise 
as a product of the interaction of 
inherited (genetic) factors and of the 
environmental factors, the old nature vs. 
nurture question.  In psychiatric 
conditions, one tends to view the 
environmental factors as predominantly, 
or even totally, psychological insults, 
whereas in other medical conditions, 
environmental factors are physical 
insults (chemical [e.g. toxins], physical 
[e.g. radiation], or biological [e.g. 
virus]. This is still true even though 
many psychiatrists think that psychiatric 
disorders (e.g. depression, 
schizophrenia) are not unlike other 
medical conditions, i.e. a product of 
inherited factors and physical 
environmental factors.

Over time these perceptions can change: 
that which seemed predominantly caused 
more by inherited factors than 
environmental ones is later found to be 
more a result of environmental ones and 
vice versa.  For example, some of those 
thought insane in the past were 
eventually found to have tertiary 
syphilis.  Another example is ulcers: 
many ulcers, previously thought to be 
secondary to stress, have more recently 
found to have a bacteria causing much of 
the problem, so treating them with 
antibiotics is much more helpful than 
treating the stress (helping people 
manage their stress may be helpful but 
only insofar as it is helpful with 
managing stress levels in any chronic 
medical disorder).  Unfortunately such 
information as it relates to the causes 
of psychiatric disorders is slower to 
develop and harder to come by than that 
relating to other medical conditions.

Despite this state of psychiatric 
knowledge, information in the record 
casts some light on the cause of [the 
veteran's] mental disorder as follows:

1) [His] family history for mental 
disorders suggests that his mental 
disorder has genetic factors, i.e. that 
he was born with at least the 
predisposition to his mental disorder.

One of the ways that we surmise how much 
nature contributes versus nurture is from 
the family history.  The information I 
gleaned from the record is as noted 
above: it includes two uncles who 
committed suicide.  A brother and the 
brother's daughter had "nervous 
breakdowns."

Disorders that run in families could 
certainly indicate common exposure to a 
particular environmental insult, e.g. if 
a father is abusive to his wife, the 
children might learn that being abusive 
to one's wife is okay.  But when medical 
disorders extend beyond the (presumed) 
nuclear family (so that there would have 
to be the same environmental insult in 
each branch of the family), it makes it 
less likely that there was a particular 
common environmental source of these 
disorders and more likely a common 
inherited source of these disorders.

2) That twenty-two years went by after 
his separation from the military makes it 
less likely that [the veteran's] 
psychiatric disorders are related to his 
military service.

Most causes in medicine manifest their 
effects relatively quickly.  For example, 
cold viruses exert their effect within 
days. Similarly DSM-IV notes that PTSD 
"symptoms usually begin within the first 
3 months after the trauma". (DSM-IV, p. 
426).  The longer the interval between a 
given event and the presumed consequence, 
the harder it is to be confident of the 
cause and effect relation.

The first interaction that [the veteran] 
has with the mental health system is 
about 1967, after his problems developed 
with Mr. [redacted] at the school system.  
The timing of development of [his] 
symptoms correlates much more strongly 
with the stress of his problems with the 
school system than it does with his 
military service.

Some degree of psychological difficulty 
is suggested in the records prior to his 
first contacts with the mental health 
system: various records mention that 
[his] personality is not the easiest one 
to deal with and that [the veteran] had 
problems with depression and guilt about 
the time of his sister's death, but 
neither of these caused him distress 
enough to seek out mental health help.  
And there is no reason to believe that 
either of these had anything to do with 
his military service.

3) When [the veteran] does enter the 
mental health system in the latter 60's, 
the interviewers note primarily the 
difficulties [he] has with his boss, Mr. 
[redacted], and secondarily, difficulties 
[he] has with his ([the veteran's]) wife, 
making it less likely that his symptoms 
were service-related. 

These contemporaneous notes are pretty 
much devoid of service-related symptoms; 
they do not seem to mention the World War 
II-related references that are prominent 
after the killing of Mr. [redacted].  
Anger directed against Mr. [redacted] and 
the school system, and depression seem to 
be the prime source of distress, with a 
secondary emphasis on his problems with 
his wife. ) 

That the contemporaneous notes have 
little content related to his military 
service does not mean that such content 
was not there-doctors are unable to put 
down all information from their 
interviews.  However I expect that such 
service-related delusional content as 
[the veteran] related after the killing 
of Mr. [redacted] most probably would 
have been noted if present: even before 
the killing, the interviewer's were well 
aware of [the veteran's] hostility toward 
Mr. [redacted] and specifically noted 
what made [him] hostile. (In one report, 
Dr. Henry does specifically note the 
absence of delusions.)  Psychiatrists in 
general do note patients' more unusual 
delusions because they are so unusual, as 
they did note the Nazi-related delusions 
after [the veteran] killed Mr. 
[redacted].  Their absence in the notes 
suggest strongly their absence in the 
patient's report of his symptoms.

4) Similarly, more recent interactions 
with [the veteran] (e.g. notes from the 
1990's, above) consistently report that 
his continuing focus and dysfunction 
relates, not to aspects of his military 
service, but rather to his perception of 
being treated unfairly by so many, e.g. 
the school system, various lawyers he 
engaged, the veterans' administration.  

This focus is no different in kind from 
his perception of unfair treatment from 
Mr. [redacted] and the school system as 
expressed before the killing of Mr. 
[redacted].

5) There is no reason to doubt that [the 
veteran] suffers from some symptoms of 
post-traumatic stress disorder.  It would 
be presumptuous of any of us to doubt 
someone without good reason.  But I do 
agree with Dr. Falcon's conclusion that 
the medical evidence present in [the 
veteran's] files shows that PTSD 
"symptoms have not been the main cause of 
his [his] emotional distress or inability 
to function socially and vocationally." 
(see below)

Though PTSD was not well described when 
[the veteran] first entered the mental 
health system, the interviews of [him] in 
his record demonstrate a thoroughness 
which I expect would have picked up on 
symptoms that represented PTSD even 
though the interviewers did not have the 
terminology of more recent DSM's.  Notes 
from these interviews do not report such 
symptoms and, at least one time, note one 
symptom's specific absence (Dr. Henry 
noting that although [the veteran] has 
some sleep disturbance, "he denies 
disturbing dreams").  Again their absence 
in the notes does not mean they were not 
present, but it does strongly suggest 
their absence to any significant extent.  
And in the 1990's, when the mental health 
field is more attuned to PTSD, symptoms 
of PTSD are still not prominent in the 
mental health notes, while those of 
delusional disorder are (see #6).

6) I think that [the veteran's] records 
do support a DSM-IV diagnosis of 
delusional disorder, persecutory type 
(ICD 297.1), and that the symptoms of 
this disorder are the main cause of [his] 
emotional distress and disability.

A delusion is defined in the DSM-IV as 
follows:

"a false belief based on incorrect 
inference about external reality that is 
firmly sustained despite what almost 
everyone else believes and despite what 
constitutes incontrovertible and obvious 
proof to the contrary." (DSM-IV, p. 765)

The DSM-IV describes the persecutory 
subtype of delusional disorder as 
follows:

This subtype applies when the central 
theme of the delusion involves the 
person's belief that he or she is being 
conspired against, cheated, spied on, 
followed, poisoned or drugged, 
maliciously maligned, harassed, or 
obstructed in the pursuit of long-term 
goals.  Small slights may be exaggerated 
and become the focus of a delusional 
system.  The focus of the delusion is 
often some injustice that must be 
remedied by legal action ('querulous 
paranoia'), and the affected person may 
engage in repeated attempts to obtain 
satisfaction by appeal to the courts and 
other government agencies.  Individuals 
with persecutory delusions are often 
resentful and angry and may resort to 
violence against those they believe are 
hurting them." (DSM-- IV. p. 298)

Characteristic of delusional disorder is 
that "psychosocial functioning is not 
markedly impaired, and behavior is 
neither obviously odd nor bizarre" (p. 
296) when the delusional ideas are not 
being discussed or acted upon.  The usual 
age of onset of delusional disorder, 
unlike that of schizophrenia or manic-
depressive illness (DSM-IV mood 
disorders), is "generally in middle or 
late adult life." (p. 299) Also noted by 
the DSM-IV is that depression probably is 
more common in persons with delusional 
disorder.

[The veteran] manifests many of these 
characteristics: he perceives Mr. 
[redacted] and the school system as 
maliciously maligning him; he has engaged 
in repeated attempts to obtain redress 
through legal action; he is noted to be 
resentful and angry; his functioning is 
not particularly unusual when off the 
subject of his delusions; the onset of 
significant mental health problems was in 
middle age; he is noted to be depressed 
at times.  Although certainly possible 
that [he] has personality traits or even 
a personality disorder causing him 
problems even before the development of 
the delusional disorder, the development 
of the delusional disorder marks the 
beginning of [the veteran's] mental 
disability.

Several examiners promote the theory 
that, because the focus of some of [the 
veteran's] thoughts and delusions is 
related to aspects of World War II and 
[his] service during that war, his 
delusions are a result of his being 
involved in the military in World War II.

The DSM-IV takes no position on this 
question - it has no clear explanation 
for the cause of delusional disorder.  I 
will note that when psychoanalytic 
thought was in ascendance, many, if not 
most or even all, psychiatric disorders 
were thought to be products of one's 
(psychological) environment.  Thus this 
school of thought would presume that [the 
veteran's] symptoms are secondary to his 
experiences: his symptoms include World 
War II-related content so obviously his 
military service is the origin of his 
mental disorder.

I think that many, if not most, 
psychiatrists of the present, are less 
likely to adopt this theory of the 
causation of psychiatric disorders, 
thinking rather that psychiatric 
disorders are a combination of inherited 
predispositions and environmental 
factors, some physical factors and some 
psychological.  And I think that the DSM- 
IV supports this view.

For example, the DSM-IV delusional 
disorder has other particular subtypes: 
erotomanic, grandiose, and jealous.  In 
examining the descriptions of these other 
subtypes, one finds that the various 
types of delusions have little or no 
relevance to the person's life 
experience: people with the erotomanic 
subtype often think that someone who does 
not know them is in love with the person; 
the person with the grandiose subtype may 
think she has a special message from God 
or that she has special powers; the 
person with the jealous subtype does not 
have an unfaithful spouse.

In each of these subtypes, the cause of 
these disorders cannot be in the person's 
experience: if the person has had the 
experience noted, it is not a delusion.  
This general absence of any effect of the 
environment on whether the person 
expresses delusions strongly suggests 
that real experiences are in no way 
necessary for, and are probably unrelated 
to, the development of delusional 
disorder, i.e. that the delusional 
disorder is going to develop in any case.

The problem in delusional disorder is not 
that the person has had the experience 
that they believe is happening, it is 
that they misinterpret real experiences 
and believe this misinterpretation.  What 
the person's experiences contribute to a 
patient's symptoms is how the delusions 
are expressed.

For example, a person with delusional 
disorder might think Tom Cruise loves 
her. She does not think this because she 
has had some relation with Tom Cruise, 
but she can focus her delusion on Tom 
Cruise because she knows of him (she has 
experience of him).  Psychiatry's 
supposition is that she would develop the 
delusional disorder even if she did not 
know of Tom Cruise - that if she did not 
know of Tom Cruise, she would just focus 
her delusions on someone else she is 
aware of.

Similarly, I expect that [the veteran] 
developed his delusional disorder, not 
because of his experiences with Nazis (if 
that were sufficient, everyone with 
experience of World War II would have 
delusional disorder), but because 
whatever in one causes delusional 
disorder went off in [the veteran's] 
mind, and, knowing of Nazis and surmising 
Mr. [redacted] to be German, [he] 
expressed his delusions in that fashion.

In summary, I think [the veteran] suffers 
from delusional disorder, persecutory 
type. I think this disorder has been the 
primary and major cause of his mental 
suffering and disability.  I think that 
[he] may have had personality traits or a 
personality disorder underlying the 
delusional disorder, also contributing to 
his mental disability.  I think that it 
is not at least as likely as not that the 
veteran's currently diagnosed paranoid 
delusional disorder arose as a result of 
his World War II experience.  In somewhat 
clearer language, I think it is much more 
likely (than not) that the veteran's 
currently diagnosed paranoid delusional 
disorder did not arise as a result of his 
World War II experiences.

A.  PTSD

The veteran asserts that he has PTSD due to both combat and 
non-combat stressors.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2002).

The veteran filed his claim in February 1990, and the RO 
denied his claim in February 1991.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg 10,330- 
10,332 (2002).

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

As discussed below, the veteran's claim for service 
connection for PTSD fails under all applicable versions of 38 
C.F.R. § 3.304(f).  Therefore, the veteran has not been 
prejudiced by the Board's adjudication of his claim.  Indeed, 
a remand of this issue would only result in needless delay 
and impose further burdens on the RO, with no benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issues of participation in combat, and whether 
verified stressors exist, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran has PTSD.  In particular, the Board 
finds that Dr. Quinn's examination report and opinion is 
highly probative evidence which shows that the veteran does 
not have PTSD.  In this report, Dr. Quinn indicated that he 
had reviewed the claims files, and he provided a detailed 
account of the veteran's medical history.  Dr. Quinn 
specifically ruled out PTSD, noting that although the veteran 
has some symptoms which can be associated with PTSD, the 
notes from the veteran's interviews did not report such 
symptoms and, at least one time, noted the specific absence 
of disturbing dreams.  Dr. Quinn explained that the absence 
of PTSD symptomatology in the notes strongly suggested their 
absence to any significant extent.  Dr. Quinn concluded that 
the veteran's correct diagnosis was delusional disorder, 
persecutory type.  Dr. Quinn's conclusions are well-supported 
with rationalized explanations in his extensive and lengthy 
report.  

The Board further points out that Dr. Quinn's conclusion that 
the veteran does not have PTSD is consistent with the vast 
majority of the medical reports contained in the multiple 
volumes of the claims file, which show that for a period of 
about 35 years (i.e., since 1968), the veteran has repeatedly 
been diagnosed with psychiatric disorders other than PTSD.  
This evidence includes Dr. Hubbard's December 1996 IME 
report.  While this report may not have used the precise 
standard requested by the Board, Dr. Hubbard's report, which 
is about six pages long, was also based on a review of the 
veteran's claims files.  Like Dr. Quinn's report, Dr. 
Hubbard's report is accompanied by a rationalized 
explanation.  In part, Dr. Hubbard noted that there was not 
significant documentation in the veteran's chart clearly 
supporting the diagnosis of PTSD as compared to other 
diagnoses, and he concluded that the veteran suffered from a 
delusion disorder of a persecutory type with obsessional 
features.  He noted that the veteran's feelings of 
persecution may in fact contribute to the repeated requests 
for reevaluation of disability for PTSD nearly fifty years 
after service in the Army, and that patients with thought 
disorders frequently focus on actual events that have 
occurred in their life.  As for the other medical evidence, 
it includes reports based on psychological testing (see e.g., 
February 1981 VA treatment report (noting the Minnesota 
Multiphasic Personality Inventory (MMPI) data raised the 
question of paranoid schizophrenia); observation during 
extended hospitalization and/or treatment (see e.g., VA 
hospital report, dated in July 1968; report from George M. 
Henry, M.D. and Daniel B. Schuster, M.D., dated in April 
1969; reports from Mattawan State Hospital, dated in 1970; 
reports from Dannemora State Hospital, dated between 1971 and 
1972; reports from Rochester State Hospital, dated between 
1974 and 1976; and VA outpatient treatment reports, dated 
between 1981 and 2002); and reports based on examination.  
See e.g., report from Daniel C. Broida, Ph.D., dated in May 
1970, report from David J. Barry, M.D., dated in August 1971; 
SSA report, dated in December 1972 (determining that the 
veteran was disabled due to schizophrenia as of June 1967).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD.  

The Board further points out that the veteran has argued that 
the reports of three private physicians, I. G. Koilillai, 
M.D., William Libertson, M.D., and Melvin K. Pisetzner, M.D., 
are supportive of his claim for an acquired psychiatric 
disorder.  To the extent the veteran may have intended to 
argue that these reports support his PTSD claim, the Board 
notes that these reports (which are discussed in greater 
detail in part II.B., infra) do not show that any of these 
physicians have ever diagnosed the veteran with PTSD.  In 
this regard, both Dr. Libertson and Dr. Pisetzner have stated 
that the veteran's diagnosis was schizophrenia.  See Dr. 
Libertson's December 1979 report, December 1983 testimony 
before Workers' Compensation Board; Dr. Pisetzner's February 
1990 report, December 1983 testimony before Workers' 
Compensation Board.  

In reaching this decision, the Board has considered notations 
pertaining to PTSD in a July 1995 VA examination report.  In 
that report, the examiner stated that "post-traumatic stress 
disorder should be included in the differential diagnosis."  
The examiner further stated that he had ruled out 
schizophrenia as a diagnosis, and that:

This veteran showed some symptoms of 
post-traumatic stress disorder such as 
insomnia, intrusive memories and possibly 
survival guilt.  However, these symptoms 
have not been the main cause of his 
emotional distress or inability to 
function socially and vocationally.  His 
main distress that I can see is the 
result of his overwhelming obsessive 
paranoid preoccupation that brought him 
under psychiatric treatment in 1966.  

I choose as his diagnosis, the entity: 
Paranoid Delusional Disorder.

The Board has also considered the notations in Dr. Quinn's 
August 1998 report to the effect that the veteran has 
displayed some PTSD symptomatology.  However, these notations 
must be read in context.  Both the July 1995 examiner and Dr. 
Quinn specifically ruled out PTSD as a diagnosis in their 
conclusions, and determined that the veteran's correct  
diagnosis a delusional disorder.  

The Board therefore finds that the probative value of the 
evidence indicating that the veteran has PTSD is far 
outweighed by the contrary evidence of record, which shows 
that the veteran does not have PTSD.  As the preponderance of 
the evidence is against the claim that the veteran has PTSD, 
the veteran's claim for service connection for PTSD fails on 
the basis that all elements required for such a showing have 
not been met.  Accordingly, service connection for PTSD must 
be denied.


B.  Acquired Psychiatric Disorder

The veteran argues that he has an acquired psychiatric 
disorder due to his service (as used herein, the term 
"acquired psychiatric disorder" will be used to refer to 
conditions other than PTSD).

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  Initially, the Board 
notes that its discussion of the evidence in Part II. and 
II.A., supra, of this opinion, is incorporated herein.

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving psychiatric symptoms.  
Therefore, the Board finds that a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  Furthermore, 
there is no competent evidence to show that the veteran had a 
psychosis that was manifest to a compensable degree within 
one year of separation from service such that service 
connection is warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

The Board finds that Dr. Quinn's August 1998 opinion is 
highly probative evidence which shows that the veteran does 
not have an acquired psychiatric disorder due to his service.  
The Board's discussion of this report (as well as Dr. 
Hubbard's December 1996 report) in its analysis of the 
veteran's PTSD claim in Part II.A. is largely applicable 
here.  In his report, Dr. Quinn indicated that he had 
reviewed the veteran's claims files, and he provided a 
detailed account of the veteran's medical history.  Dr. Quinn 
concluded that it is not at least as likely as not that the 
veteran's currently diagnosed paranoid delusional disorder 
arose as a result of his World War II experience.  Dr. 
Quinn's 11-page opinion is well-supported with a rationalized 
explanation.  The Board further points out that Dr. Quinn's 
conclusion that the veteran does not have an acquired 
psychiatric disorder due to his service is consistent with 
Dr. Hubbard's December 1996 IME report.  While the December 
1996 report may not have used the precise standard requested 
by the Board, this report, which is about six pages long, was 
also based on a review of the veteran's claims files.  In the 
report, Dr. Hubbard concluded that there is not sufficient 
reason to believe that the veteran's delusional disorder is 
more likely than not to be a result of World War II 
experiences.  Like Dr. Quinn's report, Dr. Hubbard's report 
is accompanied by a rationalized explanation.  In part, Dr. 
Hubbard noted that in the veteran's case delusions were not 
evident until many years after Army service and after other 
many stressful events in the veteran's life.  Dr. Quinn's 
conclusion that the veteran does not have an acquired 
psychiatric disorder due to his service is further supported 
by the fact that the first evidence of  a diagnosis of a 
psychiatric condition is found in a 1967 VA report.  This 
report comes approximately 22 years after separation from 
service.  This lengthy period without treatment weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board therefore finds that the 
claim must be denied.

In reaching this decision, the Board has considered the 
veteran's argument that reports and/or testimony of Dr. 
Koilillai, Dr. Libertson, and Dr. Pisetzner are supportive of 
his claim.  These opinions, contained in one or more letters 
from each of the physicians, collectively dated between 1978 
and 1990, show that these physicians related the veteran's 
psychiatric disorder to his service.  However, the Board 
initially notes that these opinions were reviewed by both Dr. 
Quinn and Dr. Hubbard, who found them unpersuasive.  In 
addition, the probative value of these opinions is greatly 
reduced by the fact that they are not shown to have been 
based on a review of the claims files or other detailed and 
reliable medical history.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
At best, these examiners stated that they had reviewed their 
own files, with no indication of what these files included.  
See e.g., Dr. Libertson's December 1979 letter.  These 
opinions tend to be brief, vague and conclusory, and they 
lack indicia of reliability, such as accompaniment by 
citation to clinical findings during service.  Furthermore, 
in the Board's opinion, they do not adequately explain their 
conclusions, to include a discussion of the fact that there 
was no treatment for psychiatric symptoms during service, and 
that the first diagnosis of a psychiatric condition comes 
about 22 years after service.  For example, Dr. Libertson 
testified that he wrote a letter with the opinion that the 
veteran's "military service was a factor in the onset of his 
schizophrenia" "primarily because I could not rule it out."  
See also Dr. Libertson's December 1979 letter (using 
equivocal language).  As a final matter, the Board has 
considered the July 1995 VA examination report (which was 
based on a review of the claims files).  In this report, the 
examiner stated that the veteran's military experience 
"severely affected his mental stability."  However, this 
conclusion is somewhat undercut by the examiner's conclusion 
in the preceding paragraph, in which he stated that the 
veteran's main distress was his overwhelming paranoid 
preoccupation that brought him under treatment in 1966.  
Furthermore, the examiner based his conclusion on the fact 
that the veteran had "Nazi German content of his delusions" 
as well as the "severity and fixation of these delusions."  
However, the Board finds that this conclusion is outweighed 
by the conclusions of Dr. Quinn and Dr. Hubbard, who noted 
that the veteran's delusions were not evident until many 
years after Army service and after other many stressful 
events in his life.  Dr. Hubbard further noted that patients 
with thought disorders frequently focus on actual events that 
have occurred in their life.  The Board therefore finds that 
the probative value of this evidence is outweighed by the 
evidence against the claim, and that the claim must be 
denied.

To the extent that physicians have indicated that the veteran 
has a personality disorder, and/or that he has an acquired 
psychiatric disorder secondary to a personality disorder, 
personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2002); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  

Finally, the Board has considered that some of the medical 
evidence could be read to indicate that the veteran may have 
had a psychiatric disorder prior to service, and that this 
could conceivably raise the possibility of service connection 
based on the theory of aggravation.  See e.g., report of John 
Lanskron, M.D., dated in October 1979 (stating that the 
veteran has probably been schizophrenic most of his life); 
see generally 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2002).  However, the Board points out that a 
psychiatric disorder was not noted upon entry into service, 
nor at any time during service, and that there is no 
competent evidence of aggravation of a preexisting 
psychiatric disorder.  Service connection on the basis of 
aggravation is therefore not warranted.  It also appears 
that, apparently shortly after the RO denied his claim in 
March 1980, that the veteran may have intended to argue that 
his service-connected malaria (evaluated as 0 percent 
disabling) was the cause of his acquired psychiatric 
disorder.  However, as and previously stated, the first 
evidence of a psychiatric diagnosis is dated in 1967, 
approximately 22 years after separation from service.  In 
this regard, although the veteran has submitted an article 
which indicates that psychotic reactions have been associated 
with malaria, in this case, the first psychiatric symptoms 
are noted about 22 years after separation from service.  The 
article does not discuss latency periods, nor does it discuss 
a clinical picture which approximates the veteran's history.  
In addition, there is no competent evidence of a nexus 
between the veteran's malaria and an acquired psychiatric 
disorder.  Therefore, no further development is necessary and 
the Board finds that the preponderance of the evidence is 
against such a claim.  See 38 C.F.R. § 3.310; see also 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) 
(2002).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for an acquired psychiatric condition must 
be denied.  
IV.  Conclusion

The Board has considered the oral and written testimony of 
the veteran, and the lay statements, to include statements 
from the veteran's sister, and several former attorneys who 
have represented the veteran during various proceedings.  The 
Board points out that although the veteran's arguments and 
reported symptoms have been noted, the issues in this case 
ultimately rest upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis and a nexus 
to service.  To the extent that the veteran's statements and 
the lay statements may be intended to represent evidence of 
continuity of symptomatology, without more these statements 
are not competent evidence of a nexus between an acquired 
psychiatric disorder, to include PTSD, and his service.  The 
veteran and the lay authors, untrained in the fields of 
medicine and/or psychiatry, are not competent to offer such 
opinions. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for an acquired 
psychiatric disorder, to include PTSD, is not warranted.  To 
that extent, the contentions of the veteran and the lay 
statements to the contrary are unsupported by persuasive 
evidence.

Finally, the Board has considered the articles submitted in 
support of the veteran's claim.  However, with regard to the 
questions of the veteran's diagnosis and a nexus to service, 
this evidence is unrelated, as it pertains to the veteran's 
shooting of his former supervisor in 1970, his involvement in 
political events, or other news.  The Board therefore finds 
that this literature is so general in nature, and nonspecific 
to the veteran's case, that it is afforded little probative 
weight, as none of it provides medical evidence demonstrating 
a causal relationship between this veteran's service and an 
acquired psychiatric disorder, to include PTSD.  See e.g. 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

